Exhibit 10.30

 

March 12, 2019

 

Kermit Crawford

 

Re:                             Separation of Employment

 

Dear Mr. Crawford:

 

This letter agreement (this “Agreement”) confirms our understanding and
agreement with respect to your separation of employment with Rite Aid
Corporation (the “Company,” and together with you, the “Parties”). Capitalized
terms not otherwise defined herein will have the meanings attributed to them in
your employment agreement with the Company, dated as of September 27, 2017 (the
“Employment Agreement”).

 

1.                                      Separation of Employment. Your last day
of employment with the Company is March 12, 2019 (the “Separation Date”). You
are hereby separated from all positions you hold with the Company and its
subsidiaries, including as President & Chief Operating Officer, effective as of
the Separation Date, and agree to execute any additional documents required by
the Company to effectuate such resignations. Following the Separation Date, you
agree that you will not represent yourself to be associated in any capacity with
the Company or any of its subsidiaries or affiliates (collectively, the “Company
Group”).

 

2.                                      Payments and Benefits.

 

(a)                                 Whether or not this Agreement becomes
effective pursuant to its terms, the Company will pay you the Accrued Benefits
set forth on Appendix A hereto, less all applicable withholdings and deductions.

 

(b)                                 Provided that this Agreement becomes
effective pursuant to its terms, you agree to cooperate with the Company in the
event of litigation, and you remain in compliance with this Agreement at all
times, the Company will pay you the severance benefits set forth on Appendix A
(the “Severance Benefits”), less all applicable withholdings and deductions, in
the form set forth on Appendix A commencing within five (5) business days of the
Release Effective Date (as defined in Section 5(c) below).

 

(c)                                  The Parties agree that the separation of
your employment with the Company is made as part of a group termination and,
therefore, that the separation of your employment from the Company is not a
Termination by the Company for Cause or by Executive without Good Reason as
defined in Paragraph 5.2 of the Employment Agreement and also is not a
Termination by the Company Other Than for Cause or by Executive for Good Reason
as defined in Paragraph 5.3 of the Employment Agreement. The Parties further
agree that Paragraphs 5.2 and 5.3 of the Employment Agreement are superseded by
this Agreement and acknowledge and agree that this Agreement satisfies the
requirements for amending the Employment Agreement set forth in Paragraph 13.4
of the Employment Agreement.

 

--------------------------------------------------------------------------------



 

(d)                                 The Company agrees to provide you with draft
language for any press releases regarding your separation from the Company and
give you an opportunity to provide comments before making them public.

 

3.                                      Release.

 

(a)                                 You hereby release, discharge and forever
acquit the Company, and its affiliates and subsidiaries and each of their past,
present and future stockholders, members, partners, directors, managers,
employees, agents, attorneys, heirs, legal representatives, successors and
assigns of the foregoing, in their personal and representative capacities
(individually, “Company Party,” and collectively, the “Company Parties”), from
liability for, and hereby waive, any and all claims, charges, liabilities,
causes of action, rights, complaints, sums of money, suits, debts, covenants,
contracts, agreements, promises, benefits, obligations, damages, demands or
liabilities of every nature, kind and description, in law, equity or otherwise,
whether known or unknown, suspected or unsuspected (collectively, “Claims”)
which you or your heirs, executors, administrators, spouse, relatives,
successors or assigns ever had, now have or may hereafter claim to have by
reason of any matter, cause or thing whatsoever: (i) arising from the beginning
of time through the date upon which you sign this Agreement including, but not
limited to (A) any such Claims relating in any way to your employment
relationship with the Company or any other Company Parties, and (B) any such
Claims arising under any federal, state, local or foreign statute or regulation,
including, without limitation, the Age Discrimination in Employment Act of 1967,
as amended by the Older Workers Benefit Protection Act (the “ADEA”), Title VII
of the Civil Rights Act of 1964, the Americans with Disabilities Act of 1990,
the Employee Retirement Income Security Act of 1974, the Pennsylvania Human
Relations Act, the Pennsylvania Equal Pay Law and any other federal, state,
local or foreign law (statutory, regulatory or otherwise) that may be legally
waived and released; (ii) relating to wrongful employment termination; or
(iii) arising under or relating to any policy, agreement, understanding or
promise, written or oral, formal or informal, between the Company or any of the
other Company Parties and you, including, without limitation, the Employment
Agreement, any claim that you are entitled to any compensation or benefits under
the Employment Agreement including but not limited to the compensation and
benefits described in Paragraph 5.2 or Paragraph 5.3 of the Employment
Agreement, and any incentive compensation plan or equity plan with any Company
Party; provided, however, that nothing in this release will release or impair
any rights that cannot be waived under applicable law or rights under Section 2
of this Agreement (the “Excluded Claims”).

 

(b)                                 You further acknowledge and agree that,
except with respect to the Excluded Claims and the payments and benefits set
forth on Appendix A, the Company Parties have fully satisfied any and all
obligations whatsoever owed to you arising out of the Employment Agreement
and/or your employment with the Company or any other Company Party, and that no
further payments or benefits are owed to you by the Company or any other Company
Party.

 

4.                                      Attorney Consultation; Voluntary
Agreement.

 

(a)                                 You acknowledge that (i) the Company has
advised you to consult with an attorney of your own choosing before signing this
Agreement, (ii) you have been given

 

2

--------------------------------------------------------------------------------



 

the opportunity to seek the advice of counsel, (iii) you have carefully read and
fully understand all of the provisions of this Agreement, including the release
in Section 3 (the “Release”), (iv) the Release specifically applies to any
rights or claims you may have against the Company Parties pursuant to the ADEA,
(v) you are entering into this Agreement knowingly, freely and voluntarily in
exchange for good and valuable consideration to which you are not otherwise
entitled, including the Severance Benefits, and (vi) you have the full power,
capacity and authority to enter into this Agreement.

 

(b)                                 This Agreement is being offered to you in
connection with a group termination. In accordance with 29 C.F.R. § 1625.22,
attached hereto as Appendix B is a listing of the ages and job titles of persons
who were selected for this termination program and persons in the same
decisional unit who were not selected for this termination program.

 

5.                                      Review and Revocation Period.

 

(a)                                 You have forty-five (45) days following your
receipt of this Agreement to review its terms, including the Release, and to
reflect upon them and consider whether you want to sign it, although you may
sign it sooner; provided, however, that you may not sign this Agreement prior to
the Separation Date. You understand and agree that you may consent to this
Agreement, including the Release, by signing and returning this Agreement within
the applicable time frame to James Comitale, Senior Vice President & General
Counsel, Rite Aid Corporation at 30 Hunter Lane, Camp Hill, PA 17011 or by
e-mail at jcomitale@riteaid.com.

 

(b)                                 You may revoke your consent to, and the
effectiveness of, the Release within the seven-day period beginning on the date
you execute this Agreement (such seven day period being referred to herein as
the “Release Revocation Period”). To be effective, such revocation must be in
writing signed by you and delivered to the Company before 11:59 p.m., Eastern
Standard time, on the last day of the Release Revocation Period.

 

(c)                                  In the event of such revocation by you, the
Release shall be of no force or effect, and you will not have any rights and the
Company will not have any obligations under Section 2(b) of this Agreement.
Provided that you do not revoke your consent to the Release within the Release
Revocation Period, the Release shall become effective on the eighth (8th)
calendar day after the date upon which you execute this Agreement (the “Release
Effective Date”).

 

6.                                      Restrictive Covenants. You acknowledge
and agree that the confidentiality obligations and the restrictive covenants and
agreements set forth in Sections 6 and 7 of the Employment Agreement,
respectively, and any other written restrictive covenants and confidentiality
agreements in effect with the Company, are incorporated herein by reference and
fully made a part hereof for all purposes and remain in full force and effect.

 

7.                                      Permitted Disclosures. Pursuant to 18
U.S.C. § 1833(b), you will not be held criminally or civilly liable under any
Federal or State trade secret law for the disclosure of a trade secret of the
Company that (a) is made (i) in confidence to a Federal, State, or local
government official, either directly or indirectly, or to your attorney and
(ii) solely for the

 

3

--------------------------------------------------------------------------------



 

purpose of reporting or investigating a suspected violation of law; or (b) is
made in a complaint or other document that is filed under seal in a lawsuit or
other proceeding. If you file a lawsuit for retaliation by the Company for
reporting a suspected violation of law, you may disclose the trade secret to
your attorney and use the trade secret information in the court proceeding if
you (I) file any document containing the trade secret under seal and (II) do not
disclose the trade secret except pursuant to court order. Nothing in this
Agreement or any other agreement you have with the Company is intended to
conflict with 18 U.S.C. § 1833(b) or create liability for disclosures of trade
secrets that are expressly allowed by such section. Further, nothing in any
agreement you have with the Company will prohibit or restrict you from making
any voluntary disclosure of information or documents related to any violation of
law to any governmental agency or legislative body, or any self-regulatory
organization, in each case, without advance notice to the Company.

 

8.                                      No Admission. Nothing herein will be
deemed to constitute an admission of wrongdoing by you or any of the Company
Parties. Neither this Agreement nor any of its terms may be used as an admission
or introduced as evidence as to any issue of law or fact in any proceeding, suit
or action, other than an action to enforce this Agreement.

 

9.                                      Counterparts. This Agreement may be
executed in counterparts, and each counterpart, when so executed and delivered,
will be deemed to be an original and both counterparts, taken together, will
constitute one and the same Agreement. A faxed or .pdf-ed signature will operate
the same as an original signature.

 

10.                               Successors and Assigns. This Agreement will
inure to the benefit of and be binding upon the Company and any successor
organization which shall succeed to the Company by acquisition, merger,
consolidation or operation of law, or by acquisition of assets of the Company
and any assigns. You may not assign this Agreement, except with respect to the
rights provided under Section 2 of this Agreement, which will inure to the
benefit of your heirs, executors and administrators.

 

11.                               Severability; Blue-Penciling. The provisions
of this Agreement are severable and the invalidity of any one or more provisions
will not affect the validity of any other provision. In the event that a court
of competent jurisdiction shall determine that any provision of this Agreement
or the application thereof is unenforceable in whole or in part because of the
scope thereof, the Parties hereto agree that said court in making such
determination shall have the power to reduce the scope of such provision to the
extent necessary to make it enforceable, and that this Agreement in its reduced
form shall be valid and enforceable to the full extent permitted by law.

 

12.                               Governing Law. This Agreement will be governed
by and construed in accordance with the laws of the Commonwealth of
Pennsylvania, without regard to any conflict of law principles thereof that
would give rise to the application of the laws of any other jurisdiction.

 

13.                               Entire Agreement/No Oral Modifications. This
Agreement constitutes the entire agreement between you and any of the Company
Parties with respect to the subject matter hereof and supersedes all prior
discussions, negotiations, representations, arrangements or

 

4

--------------------------------------------------------------------------------



 

agreements relating thereto, whether written or oral, including but not limited
to the Employment Agreement, provided, however, that Sections 6 and 7 of the
Employment Agreement shall remain in effect. You represent that in executing
this Agreement, you have not relied on any representation or statement not set
forth herein. No amendment or modification of this Agreement shall be valid or
binding on the Parties unless in writing and signed by both Parties.

 

IN WITNESS WHEREOF, the Parties have signed this Agreement as of the dates
indicated below.

 

Rite Aid Corporation

 

Kermit Crawford

 

 

 

 

 

 

By:

 

 

/s/ James J. Comitale

 

/s/ Kermit Crawford

Name:

James J. Comitale

 

Kermit Crawford

Title:

SVP, General Counsel & Secretary

 

 

 

 

 

 

 

 

 

 

Date:

3/12/2019

 

 

 

 

 

 

Date:

 

 

3/12/2019

 

 

 

5

--------------------------------------------------------------------------------



 

APPENDIX A

 

ACCRUED BENEFITS AND SEVERANCE BENEFITS

 

Provided that you timely execute and do not revoke the Agreement, the Company
will pay you:

 

1.                                      Accrued Benefits consisting of: (a) all
amounts of accrued but unpaid Base Salary through the Separation Date;
(b) reimbursement for reasonable and necessary expenses incurred by you in
accordance with applicable policies through the Separation Date; (c) all accrued
and unused vacation and/or sick time in accordance with applicable policies
through the Separation Date; and (d) all other vested payments and benefits to
which you may otherwise be entitled pursuant to the terms and conditions of the
applicable benefit plan or arrangement through the Separation Date.

 

2.                                      Severance Payment consisting of
forgiveness of your obligation to repay five hundred twenty thousand and
seventy-three dollars and no cents ($520,073.00), which represents the amount of
any Inducement Awards you have received pursuant to paragraph 3.4 of the
Employment Agreement; (b) the gross amount of five million dollars and no cents
($5,000,000.00), which will be paid to you through the Company’s normal payroll
processing, less required withholdings and other customary payroll deductions,
over the course of a two year period commencing on the first regular payroll
date following your Effective Date; and (c) your earned performance bonus for
fiscal year 2019, without reduction for individual performance, which shall be
paid at the same time as bonuses are paid to active employees.

 

--------------------------------------------------------------------------------



 

APPENDIX B

 

This disclosure is being provided to you pursuant to the requirements of the
Older Workers Benefit Protection Act of 1990.

 

1.                                      The decisional unit from which
selections were made for employee layoffs was composed of the senior vice
presidents and above of Rite Aid Corporation (the “Decisional Unit”).

 

2.                                      Employees in the Decisional Unit who
were selected for termination of employment are eligible for severance in
consideration for signing a general release (the “Agreement”).

 

3.                                      All employees who are eligible for
severance in consideration for signing the Agreement have at forty-five (45)
calendar days to consider the terms of the Agreement. Once an employee signs the
Agreement, such employee has seven (7) calendar days to revoke his or her
consent to the Agreement.

 

4.                                      The following is a listing, as of
March 12, 2019, of the job title and ages of all employees in the Decisional
Unit, indicating which employees were selected for termination of employment and
offered the opportunity to sign the Agreement.

 

Job Title

 

Age

 

Selected For Termination of
Employment

Chief Executive Officer

 

56.1

 

Yes

President / Chief Operations Officer

 

59.5

 

Yes

Senior EVP, Chief Financial Officer

 

59.2

 

Yes

Chief Operations Officer, Rite Aid Stores

 

45.9

 

No

EVP, Field Store Operations

 

56.9

 

Yes

EVP, Pharmacy

 

49.1

 

No

EVP, Marketing

 

59.7

 

Yes

SVP, Category Management

 

57.1

 

No

SVP, CAO Treasurer

 

49.5

 

No

SVP, General Counsel

 

54.7

 

No

SVP, HR/Chief Human Resources Officer

 

60.2

 

Yes

SVP, RX Regulatory Affairs

 

63

 

Yes

 

--------------------------------------------------------------------------------



 

Job Title

 

Age

 

Selected For Termination of
Employment

SVP, Business Integration

 

58

 

No

SVP, Supply Chain (Carl Jackson)

 

56.8

 

No

SVP, Store Development

 

54.9

 

No

SVP, Corporate Communications / Public Relations

 

66.7

 

Yes

SVP, IS/CIO

 

38.3

 

No

SVP, Div Field South

 

58.8

 

No

SVP, Field Div 3

 

69.8

 

No

SVP, Div Field West

 

42.2

 

No

 

--------------------------------------------------------------------------------